Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000669
                                                       16-FEB-2018
                                                       01:39 PM



                           SCWC-16-0000669

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      IN THE MATTER OF THE ESTATE OF CARY THORNTON, Deceased,

                                 and

                             JAMES HALL,
                        Petitioner-Appellant,

                                 vs.

RANDALL YEE, Special Administrator and THE BANK OF AMERICA, N.A.,
                      Respondents-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000669; P. NO. 13-1-0360)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner-Appellant James Hall’s application for writ

of certiorari, filed on January 11, 2018, is hereby rejected.

           DATED:   Honolulu, Hawai#i, February 16, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson